DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Abboud et al. (US 2005/0215989 A1). 
With regard to claim 1, Abboud discloses a medical catheter (Fig. 1A), comprising: a catheter body (9b) having a proximal portion (inherent), a distal portion (inherent), and a lumen extending therein (see Fig. 1A); a tubular member (9a) positioned within the lumen of the catheter body (see Fig. 1A); a fluid jet emanator (see at R); and an expandable balloon (6a) disposed along the catheter body, wherein the fluid jet emanator is in fluid communication with an interior surface of the expandable balloon (See Fig. 1a), and wherein the fluid jet emanator is configured to direct fluid into an expand the expandable balloon ([0032]).
With regard to claim 2, Abboud discloses wherein an inner surface of the expandable balloon (6a) is in fluid communication with the lumen of the catheter body (see lines V which indicate fluid communication with catheter 9b).
With regard to claim 3, Abboud discloses wherein the expandable balloon (6a) is positioned distal to the fluid jet emanator (a portion of balloon 6a is located distal of the fluid jet emanator, located at R). 
With regard to claim 4, Abboud discloses wherein the expandable balloon is positioned proximal to the fluid jet emanatory (a portion of balloon 6a is located proximal the fluid jet emanator, located at R). 
With regard to claim 5, Abboud discloses wherein the expandable balloon is configured to shift from a first configuration to an expanded configuration ([0032]), and wherein an outer surface of the expandable balloon is configured to engage an inner surface of a body lumen in the expanded configuration (abstract, the balloon is inflated to provide sufficient mechanized pressure against the desired target region). 


Allowable Subject Matter
Claims 6-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17 and 19 are allowed.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783